DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Specification
The amended specification filed 06/09/2021 and 12/06/2021 are objected because they introduces noncompliance issues: the amended specifications indicate the location as paragraph [0031], while the original specification does not contain paragraph numbers.  The corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the boundaries of the first joint area and the second joint area.  Claim 1 is claiming the widths of the first joint area and the second joint area.  The widths depend on the locations of the boundaries of the first joint area and the second joint area, while claim 1 did not define the boundaries of these areas.  Thus, the widths of the first joint area and the second joint area cannot be determined.  The ambiguity renders the claim indefinite.
Claims 3-5, 7 and 16-18 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsui et al. (US 2010/0075563 A1).
Regarding claim 1, Matsui et al. teach a light emitting package structure (the third embodiment in paragraphs [0082-0089] and Figs. 18-22 with the final product similar to Fig. 17 with 4a replaced by 4b; [0082-0084]), comprising: a substrate (K2; Fig. 17 with 4a replaced by 4b; [0084]) including a first joint area (the area of K2 extending from the inner edge of 4b outward to the edge of K2; Fig. 17 with 4a replaced by 4b, [0084]); a cover element (K1; Fig. 17 with 4a replaced by 4b; [0084]) including a second joint area (the area of K1 shown in Fig. 19 below extending the left edge of the recess to the right edge of the recess of 4b) and disposed on the substrate (K2; see Fig. 18), wherein an accommodation space (the area enclosed by 4b; see Fig. 17 with 4a replaced by 4b) is formed between the cover element (K1) and the substrate (K2); a light emitting unit (3; Fig. 17 with 4a replaced by 4b, [0084]) disposed on the substrate (K2) and accommodated in the accommodation space (the area enclosed by 4b; see Fig. 17 with 4a replaced by 4b); and a sealant (4b; Fig. 17 with 4a replaced by 4b, [0084]) being a thermosetting adhesive (thermosetting resin; [0084]) provided between the first joint area (the area of K2 extending from the inner edge of 4b outward to the edge of K2; Fig. 17 with 4a replaced by 4b, [0084]) and the second joint area (the area of K1 shown in Fig. 19 below extending the left edge of the recess to the right edge of the recess of 4b) and bonded to the first joint area (the area of K2 extending from the inner edge of 4b outward to the edge of K2; Fig. 17 with 4a replaced by 4b, [0084]) and the second joint area (the area of K1 shown in Fig. 19 below 

    PNG
    media_image1.png
    250
    488
    media_image1.png
    Greyscale
[AltContent: textbox (D)][AltContent: textbox (Second join area)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow]
Fig. 19 of Matsui et al. showing the second join area as the area enclosed by a dash line. 
Regarding claim 3, Matsui et al. teach the light emitting package structure according to claim 1, wherein a pressure in the accommodation space (the area enclosed by 4b; see Fig. 17 with 4a replaced by 4b) is less than 1 atmosphere (vacuum; [0086]).
Regarding claim 7, Matsui et al. teach the light emitting package structure according to claim 1, wherein a maximum width of the sealant (D1; see annotated Fig. 19 below) is 50% to 

    PNG
    media_image1.png
    250
    488
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (D1)][AltContent: textbox (0.5 x D1 0.5)][AltContent: textbox (Second join area)][AltContent: rect][AltContent: arrow][AltContent: arrow]
Fig. 19 of Matsui et al. showing the second join area as the area enclosed by a dash line. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. as applied to claim 1 above, and further in view of Aanegola et al. (US 2014/0049965 A1).
Regarding claim 4, Matsui et al. teach wherein the cover element (K1) and the substrate (K2).
Matsui et al. do not teach the cover element is provided with an anti-reflection film on a surface facing toward the substrate.
In the same field of endeavor of light emitting unit, Aanegola et al. teach the cover element (60; Fig. 3, [0106]) is provided with an anti-reflection film ([0106]) on a surface (inside surface of 60; [0106]) facing toward the substrate (10; Fig. 3, [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Matsui et al. and Aanegola et al. and to include an anti-reflection film on the inside surface of the cover element as taught by Aanegola et al., because the anti-reflection film would promote light transmission as taught by Aanegola et al. ([0106]). 
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. as applied to claim 1 above, and further in view of Kim et al. (US 2017/0229614 A1).
Regarding claims 5 and 18, Matsui et al. teach wherein the light emitting unit (3).
Matsui et al. do not teach, regarding claim 5, a surface of the light emitting unit is coated with a waterproof layer, and regarding claim 18, wherein a material of the waterproof layer is a silicone resin or a fluorine resin.
claim 5, a surface (the top surface) of the light emitting unit (131; Fig. 6, [0047]) is coated with a waterproof layer (171; Fig. 6, [0047]), and regarding claim 18, wherein a material of the waterproof layer (171) is a silicone resin or a fluorine resin (fluorine resin; [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Matsui et al. and Kim et al. and to have the light emitting unite coated with a waterproof layer as taught by Kim et al., because the waterproof layer can protect the light emitting unit from water or moisture as taught by Kim et al. ([0067]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. as applied to claim 1 above, and further in view of Shiragami et al. (US 2019/0355893).
Regarding claim 16, Matsui et al. teach wherein the light emitting unit (3).
Matsui et al. do not teach the light emitting unit comprises an ultraviolet light emitting chip.
In the same field of endeavor of light emitting unit, Shiragami et al. teach the light emitting unit (14; Fig. 1A, [0018]) comprises an ultraviolet light emitting chip ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Matsui et al. and Shiragami et al. and to use an ultraviolet light emitting chip as the light emitting unit of Matsui et al. as taught by Shiragami et al., because Matsui et al. teach a sealed package for packaging the light emitting elements ([0009]) and Shiragami et al. teach that the ultraviolet light emitting chip is one of the light emitting elements that needs a sealed package ([0011]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. as applied to claim 1 above, and further in view of Shimizu (US 2013/0141606).
Regarding claim 17, Matsui et al. teach the sealant (4b).
Matsui et al. do not teach wherein the sealant is a silicon thermosetting adhesive.
In the same field of endeavor of light emitting unit, Shimizu teach wherein the sealant (30; Fig. 6A, [0031]) is a silicon thermosetting adhesive (silicone thermosetting resin, silicone contains silicon; [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Matsui et al. and Shimizu and to use the silicon thermosetting adhesive as the material of the sealant as taught by Shimizu, because Matsui et al. teach the sealant (4b) is a thermosetting resin film ([0084]) without clearly specifying the material and Shimizu teach that the silicon thermosetting resin can be used as the sealant (30; [0031]). 

Response to Arguments
Applicant’s amendments, filed 12/06/2021, overcome the objections to the drawings and the rejection to claims 17 under 35 U.S.C. 112.  The objections to the drawings and the rejection to claims 17 under 35 U.S.C. 112 have been withdrawn.
Applicant’s amendments, filed 12/06/2021, partially overcome the objections to the specification.  The objections to the specification have been partially withdrawn. Applicant is advised to call the Examiner to fix the remaining issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichinokura et al. (US 2019/0189862 A1) teach a light emitting device package having a substrate and a cover element sealed by a sealant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/9/2022